Citation Nr: 9920430	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-23 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a gunshot wound to 
the right leg.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected residuals of a scar 
of the right eye.  
            
                     

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from May 1942 to September 
1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 decision by the 
RO which denied service connection for tinnitus and a gunshot 
wound to the right leg, and an increased rating for a scar on 
the right eye, then rated noncompensable.  A personal hearing 
was conducted at the RO in September 1997.  In December 1997, 
the hearing officer assigned an increased rating to 10 
percent for the scar on the right eye, and denied service 
connection for the remaining two issues.  In July 1998, the 
Board remanded the appeal to the RO for additional 
development.  

By rating action in April 1999, service connection was 
established for ectropion and lagophthalmos, both secondary 
to the service-connected scar on the right eye.  Each 
disability was rated 10 percent disabling, effective from 
April 2, 1997.  The veteran was notified of this decision and 
his representative indicated in an Informal Hearing 
Presentation in June 1999, that these issues were no longer 
being appealed.  

Lastly, in the July 1998 remand, the Board noted that the 
veteran's claim of service connection for visual disturbance 
had not been considered.  The Board instructed the RO to have 
the veteran examined and requested that the examiner express 
an opinion as to the etiology and date of onset of any 
identified visual disturbance.  It does not appear that any 
further action was undertaken to adjudicate the issue; 
accordingly, this matter is brought to the attention of the 
RO for appropriate action. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran was authorized to wear the Combat Infantry 
Badge and was awarded a Purple Heart for injuries sustained 
in combat with the enemy.  

3.  There is evidence that the veteran was exposed to 
acoustic trauma in service as a result of combat related 
experiences; there is competent medical evidence that relates 
his current tinnitus to service.  

4.  It is at least as likely as not that the retained 
metallic fragments in the veteran's right leg are residuals 
of a gunshot wound during wartime service.  

5.  The scar on the veteran's right eye is moderately to 
severely disfiguring and is productive of a marked and 
unsightly deformity of the lower eyelid.  


CONCLUSIONS OF LAW

1.  The veteran's tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

2.  A gunshot wound of the right leg was incurred in service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

3.  The schedular criteria for the assignment of an increased 
rating to 30 percent for service-connected residuals of a 
scar of the right eye are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.118, Part IV, including 
Diagnostic Code 7800 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service medical records show that the veteran was treated 
for an unexplained problem with his eyelids in March 1943, 
and had a chalazion of the right lower lid incised and 
curetted in May 1945.  The veteran's separation examination 
in September 1945 indicates that his right eye was injured by 
a flying missile.  The service medical records, including his 
separation examination in September 1945 were negative for 
any abnormalities or diagnoses referable to a gunshot wound 
to the right leg or any ear problems, including tinnitus.  

The veteran's Enlistment Records and Report of Separation in 
September 1945, indicated, in part, that he was a radio 
operator with an infantry unit, was authorized to wear the 
Combat Infantry Badge, and was awarded a Purple Heart.  

VA examinations in December 1945, April 1950, and April 1955 
were negative for any complaints, abnormalities, or diagnoses 
referable to any hearing problems, including tinnitus, or any 
residuals from a gunshot wound to the right leg.  Examination 
of the veteran's ears in April 1950 and April 1955 were 
normal.  

By rating action in January 1996, the RO determined that 
there was a pending claim of service connection for residuals 
of an injury to the veteran's right eye since 1945.  The RO 
granted service connection for residuals of a scar of the 
right eye and assigned a noncompensable rating, effective 
from September 4, 1945.  The veteran was notified of this 
decision and did not appeal.  

When examined by VA in April 1997, the veteran reported that 
he sustained a gunshot wound to his right eye during combat 
in World War II.  He reported that the wound was treated and 
he was returned to his unit, but that it became infected and 
he was sent back to the hospital for additional treatment.  
The veteran complained that he can not close his right eye 
and that the eye has been tender ever since the initial 
injury.  On examination, there was evidence of ectropion of 
the right lower eyelid.  There was significant congestion of 
the palpebral conjunctiva but no discharge from the eye.  The 
diagnoses included ectropion of the right lower eyelid and 
shrapnel injury to the right lower eyelid with removal of 
shrapnel.  The examiner noted that there was no evidence of 
external facial shrapnel wounds involving the veteran's eyes 
or the remainder of his face or neck.  

Received and dated in June 1997, was a letter from D. H. 
Lubkeman, M.D., to the effect that the veteran had severe 
right lower lid ectropion with incomplete closure of the 
right eye.  Dr. Lubkeman opined that the veteran's old war 
injury to the right eye may have contributed to the severity 
of the ectropion in the right lower lid.  In a similar 
statement received in August 1997, Dr. Lubkeman indicated 
that the increased soreness and tearing in his right eye was 
due to his inservice trauma.  

At a personal hearing at the RO in September 1997, the 
veteran described problems he has with his right eye and 
reported that he had to continually put drops in his eye to 
keep it lubricated.  He testified that people look at him 
"funny" as if he were a "freak" because of his disfiguring 
eyelid.  The veteran also testified that he was shot in his 
right leg by a shotgun-welding farmer while his unit was 
advancing on a town in Germany during the war.  The veteran 
testified that he has had ringing in his ears since his 
discharge from service, and that he had reported this to a 
number of family physician's, all but one of whom are now 
deceased.  

A VA outpatient record in July 1997 showed the veteran's 
uncorrected visual acuity in the right eye was 20/30.  His 
pupils were equal, round, regular and reacted to light and 
accommodation (PERRLA).  Extraocular movements were full, 
bilaterally.  The assessments included "BCVA 20/20," 
bilaterally, and lid Ectropion right greater than left.  The 
veteran was given a new prescription for eyeglasses and was 
told to return in one year.  

In a letter received in August 1998, Dr. G. M. Edmondson 
stated, in essence, that he had been treating the veteran 
since 1993 for various problems, and recalled that the 
veteran complained of ringing in his ears for many years.  
Dr. Edmondson indicated that the veteran served in the 
infantry during World War II and was exposed to a "great 
deal of noise pollution from guns."  He opined that the 
veteran's exposure to gunfire during service was the 
underlying "basis" for his longstanding tinnitus.  

Associated with the claims file in September 1998 were 
numerous outpatient records from the Wilmington, Delaware VA 
Medical Center from 1993 to 1998.  These records showed 
treatment for various problems and included several eye 
examinations conducted approximately every year.  The medical 
findings on the eye examinations were essentially the same as 
reported on the July 1997 eye examination noted above.  

Associated with the claims file in October 1998 were numerous 
medical records including some duplicate copies, from the 
Bath and Wilmington VA Medical Centers showing treatment from 
1984 to 1996.  Except for the duplicate eye examination 
reports, the records showed treatment primarily for medical 
problems unrelated to the veteran's current claims.  

When examined by VA in March 1999, the veteran reported that 
he fractured his right leg when he was 3 years old.  He also 
reported that he sustained a gunshot wound to his right leg 
during World War II and was hit by shrapnel in his left leg 
from a mortar explosion at the same time.  The veteran 
reported that he had no residual symptoms in his left leg, 
but had daily stiffness and pain in the right tibia with 
changes in the weather or when repositioning his leg.  The 
veteran stated that he did not seek medical attention for his 
right leg injury, but that metallic fragments had worked 
there way to the surface of his skin over the years, and that 
some pieces still remained in his leg.  The examiner 
indicated that he had reviewed the claim file and found no 
reference to an injury to the veteran's right leg.  

On orthopedic examination, the veteran's right hip was stiff 
and he could forward flex the right hip to 90 degrees.  
Backward flexion was to 0 degrees, with normal abduction and 
adduction.  Internal rotation was to 0 degrees, and external 
rotation was to 25 degrees, with positive Laugier's and 
tenderness in the groin.  There was no pain or tenderness 
about the area of the right lower extremity in the area of 
the tibia, and no scars.  There was a palpable 2-mm firm, 
hard item four inches inferior to the patella at the anterior 
tibial spine which was tender and moveable but without 
redness.  X-ray studies of the right knee revealed no 
significant changes when compared with studies in July 1997.  
There was no evidence of a fracture or dislocation, and the 
knee joint was well preserved.  There were metallic foreign 
bodies overlying the soft tissues of the proximal calf.  

A bone scan in March 1999, revealed four small metallic 
foreign bodies projecting in the soft tissue of the proximal 
1/3 of the right lower leg.  The knee joint and visualized 
bones were grossly unremarkable.  

The diagnoses included the following:  Degenerative joint 
disease in the hips and knees with mild adhesive capsulitis; 
more on the right than the left.  Old healed fracture of the 
right tibia with bowing.  Status post alleged shrapnel 
injuries to both lower extremities, without any symptoms 
involving the left lower extremity, and a tiny metal-like 
body in the anterior right tibia area.  The examiner noted 
that the findings, along with the scars were in keeping and 
consistent with a shrapnel type injury.  

The examiner noted that he had reviewed the claims file and 
recorded a history from the veteran.  He opined that it was 
more likely than not that the metallic bodies were consistent 
with a history of a gunshot wound to the right leg, but that 
the veteran's right leg symptomatology was related to the 
fracture he suffered as a child and not the reported gunshot 
injury.  

A VA eye examination was conducted in March 1999.  At that 
time the veteran reported a history of a shrapnel injury to 
his right eye during service.  On examination, the veteran's 
uncorrected visual acuity was 20/30 in the right eye.  His 
pupils were equal, round, and reactive, and there was no 
afferent defect.  Extraocular muscles were full and intact.  
Refraction revealed an astigmatic refractive error which was 
corrected to 20/25 in the right eye.  External evaluation 
revealed obvious and significant traumatic ectropion in the 
right eye (with minimal age related ectropion in the left 
eye).  The remainder of the slip lamp examination was 
unremarkable, except for some early "NS" lens changes.  
Intraocular pressures were normal at 13 mm, bilaterally.  
Dilated retinal examination showed a healthy "c/d" ration 
of .3/.3, clear maculae, and healthy vasculature.  Peripheral 
examination was negative for holes, tears, and detachments, 
bilaterally.  The impression was significant ectropion in the 
right lower lid consistent with trauma history and symptoms.  
The examiner indicated that the veteran should continue 
application of artificial tears and ointment to protect and 
preserve his eye and vision.  Best visual acuity in the right 
eye was 20/25.  

In response to specific questions posed in the July 1998 
Board remand, the examiner stated that it was at least as 
likely as not that the ectropion of the right eye had its 
onset in service and was etiologically related to the 
service-connected injury to the right eye.  The examiner also 
indicated that the best diagnosis for the veteran's visual 
loss of the right eye was exposure keratitis, and that this 
was etiologically related to the service-connected eye 
injury.  He comment that the disfigurement created by the eye 
injury caused a functional inability for the eyelid to 
properly blink, thereby creating an exposure and desiccation 
of the inferior cornea and globe.  The examiner noted that 
the eye must be continually managed by instillation of 
ointment to keep the eye moist and protected.  The right eye 
scar was superficial, not ulcerated, and was only mildly 
tender.  However, the examiner stated that the ectropion 
created by the right eye scar was moderately to severely 
disfiguring, with marked and unsightly deformity of the lower 
right eyelid.  The examiner stated that he would not 
character the disfigurement as an exceptionally repugnant 
deformity.  

Analysis

As an initial matter, the Board notes that the veteran's 
claims for service connection for tinnitus and a gunshot 
wound to the right leg are well-grounded within the meaning 
of 38 U.S.C.A. § 5107, and that all relevant facts have been 
properly developed in accordance with this provision.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In order for a claim to 
be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Additionally, 38 U.S.C.A. § 1154(b) provides as follows:  

In the case of any veteran who engaged in 
combat with the enemy,... the Secretary 
shall accept as sufficient proof of 
service-connection of any disease or 
injury alleged to have been incurred in 
or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service- connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.  

In this case, the appellant is a combat veteran and was 
authorized to wear the Combat Infantry Badge and was awarded 
the Purple Heart.  There is competent medical evidence that 
the veteran has tinnitus and residuals of an injury to the 
right leg which is consistent with a gunshot wound; lay 
evidence of symptoms during service, and a medical opinion 
establishing a nexus to service.  Thus, the Board finds that 
the veteran has satisfied the elements to establish a well-
grounded claim.  

Besides establishing a well-grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical in nature unless it relates to 
a condition as to which lay observations may suffice.  If 
chronicity of symptomatology is not applicable, a claim may 
still be well-grounded on the basis of 38 C.F.R. § 3.303(b) 
if the condition is noted during service or during an 
applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  

Additionally, VA Regulations provide that:  

Service connection connotes many factors, 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.  

38 C.F.R. § 3.303(a) (1998).  

Service connection may be granted for any 
disease diagnosed after discharge, when 
all the evidence, including that 
pertinent to service, establishes that 
the disease was incurred in service.  

38 C.F.R. § 3.303(d) (1998)  

Service Connection
Tinnitus

The veteran testified at a personal hearing before the RO 
that he has had tinnitus since military service.  The veteran 
also given a history of combat related exposure to acoustic 
trauma that is consistent with the circumstances of his 
service as an infantry soldier.  In July 1998, a private 
physician, Dr. Edmondson, attributed the veteran's complaints 
of tinnitus to his history of noise exposure during combat 
service.  

Once a combat veteran's claim for service connection of a 
disease or injury alleged to have been incurred in combat 
service is well grounded, then, under section 1154(b), the 
claimant prevails on the merits unless VA produces "clear and 
convincing evidence" to the contrary - that is, unless VA 
comes forward with more than a preponderance of the evidence 
against the claim.  See Arms v. West, 12 Vet. App. 188 
(1999).  In the instant case, there is no clear and 
convincing evidence that the veteran's tinnitus was due to 
any post service noise exposure.  Therefore, in light of the 
veteran's complaints of tinnitus since service, his 
statements with regard to exposure to acoustic trauma during 
service, and the fact that a private doctor has related his 
tinnitus to noise exposure in service, the Board finds that 
service connection for chronic tinnitus is warranted.  

Gunshot Wound
of the Right Leg

As noted above, the veteran's service separation record shows 
that he served in an Infantry unit during World War II, and 
that he received the Purple Heart.  This evidence establishes 
that he served in combat, and as a combat veteran he can 
establish service incurrence of a disease or injury through 
credible lay evidence which is consistent with the 
circumstances, conditions, or hardships of service, even in 
the absence of official record of such incurrence, as is the 
case here.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1998).  

The veteran testified that he sustained a gunshot wound to 
his right leg during World War II but did not seek medical 
attention because his wound was not that severe.  The veteran 
stated that the unit medic was treating another soldier who's 
leg had been blown off from a mortar explosion, and that he 
dressed his own wound and continued on with his unit.  The 
veteran also testified that, over the years, several pellets 
had come to the surface and that his family physician would 
"pop" them out and then stitch-up his leg.  He reported 
that the family physicians were deceased and their records 
were no longer available.  

The current medical evidence of record includes VA diagnostic 
studies that show four small metallic foreign bodies in the 
veteran's right calf.  A VA physician indicated that he had 
reviewed the claims file and that the physical findings were 
consistent with a gunshot type injury.  The examiner opined 
that the metallic fragments were, more than likely, incurred 
in service.  

In weighing the evidence of record in the context of the 
veteran's combat service during World War II, the Board 
concludes that entitlement to service connection for 
residuals of a gunshot wound of the right leg is warranted.  



Increased Rating

The Board finds the veteran's claim for an increased rating 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court of Veterans Appeals 
(Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The Board is satisfied in this case that all relevant facts 
have been properly developed.  The veteran has undergone a VA 
examination, VA outpatient treatment records have been 
obtained, and he has provided testimony at a personal hearing 
before the RO in September 1997.  The record is complete, and 
the Board finds that there is no further duty to assist the 
veteran in the development of this claim as mandated by 38 
U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

The veteran is currently assigned a 10 percent evaluation for 
his service-connected residual scar of the right eye under 
the provisions of Diagnostic Code 7804.  Another applicable 
Code which the veteran's disability may be evaluated is DC 
7800 which provides that:  

Scars, disfiguring, head, face, or neck:  
  Complete or exceptionally repugnant deformity of one side 
of 
    face or marked or repugnant bilateral 
disfigurement............................  50
  Severe, especially if producing a marked and unsightly 
    deformity of eyelids, lips, or auricles..............................................  
30
  Moderate; 
disfiguring..................................................................
..........  10
  
Slight.......................................................
............................................   0

  Note:  When in addition to tissue loss and cicatrization 
there is marked discoloration, color contrast, or the like, 
the 50 percent rating under Code 7800 may be increased to 80 
percent, the 30 percent to 50 percent, and the 10 percent to 
30 percent.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
for central office rating, with several unretouched 
photographs.  

When examined by VA in March 1999, the examiner indicated 
that while the scar on the right eye was superficial, not 
ulcerated, and only mildly tender, the resulting 
disfigurement from the scar and resulting ectropion was 
moderately to severely disfiguring, with marked and unsightly 
deformity of the lower right eyelid.  The Board concludes 
that the examiner's findings satisfy the criteria for an 
increased rating to 30 percent under DC 7800.  The examiner 
stated that the scar was not exceptionally repugnant.  
Accordingly, the Board finds that a rating higher than 30 
percent is not warranted.  


ORDER

Service connection for tinnitus and for residuals of a 
gunshot wound of the right leg is granted.  

An increased rating to 30 percent for service-connected 
residuals of a scar of the right eye is granted, subject to 
VA laws and regulations concerning payment of monetary 
benefits.  


			
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 

